DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/KR2017/014104 filed on December 4, 2017.

Drawings
The drawings were received on June 5, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber (US 6,073,573).
Gruber discloses the same submerged-floating dwelling as claimed, as shown in Figures 1-2, which is comprised of first and second lower side walls or parts, each defined as Part #26, which are symmetrical with each other, first and second upper side walls or parts, each defined as Part #42, which are symmetrical with each other and extend from said first and second lower side walls or parts, a front wall or part, defined as Parts #26 and 42, that is formed on a front side of said first and second upper and lower side walls or parts, and a rear wall or part, defined as Parts #26 and 42, that is formed on a rear side of said first and second upper and lower side walls or parts, where said submerged-floating dwelling forms a rhombic or diamond shaped body that floats in water, as shown in Figure 2.  A balcony, as shown in Figure 1, is also formed in said front wall or part and said rear wall or part.

Allowable Subject Matter
Claims 2-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 11, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617